DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3-24, and 26-28 are pending.
Claims 27 and 28 are withdrawn from further consideration as being directed to non-elected inventions.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-5, 7, 9, 13-14, 18, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Publication JP H06-17378 to Osawa cited in Information Disclosure Statement filed 12 June 2020 (herein Osawa, see machine translation).
Regarding claim 1, Osawa teaches a synthetic leather using a polyurethane resin for the epidermis layer (paragraph 0001).  Osawa teaches that the synthetic leather comprises an epidermis layer corresponding to the collagen/polymer matrix layer recited in the instant claims made of a polyurethane resin containing collagen powder wherein the epidermis layer is laminated on a base material corresponding to the substrate layer recited in the instant claims (paragraph 0011).  Regarding the collagen being dissolved within the polymer matrix, the inventive examples of Osawa have the 
Regarding claim 4, Osawa teaches all the limitations of claim 1 as discussed above.
Osawa teaches that the collagen is sourced from the skin, bones, and tendons of vertebrates (paragraph 0012).
Regarding claims 5 and 9, Osawa teaches all the limitations of claim 1 as discussed above.
Osawa teaches that the epidermis layer can be a plurality of layers (paragraph 0017).
Regarding claim 7, Osawa teaches all the limitations of claim 5 as discussed above.
Osawa teaches an embodiment wherein the surface epidermis layer is thinner than the subsequent layer (paragraph 0040).  Such a thinner layer would have a lower dry weight.
Regarding claims 13 and 14, Osawa teaches all the limitations of claim 1 as discussed above.
As discussed above, Osawa teaches that the epidermis layer comprises a polyurethane resin (paragraph 0011) and can be a resin known in the conventional synthetic leather art (paragraph 0015).
Regarding claim 18, Osawa teaches all the limitations of claim 1 as discussed above.
The inventive examples of Osawa contain a colorant (paragraph 0035).
Regarding claims 21 and 22, Osawa teaches all the limitations of claim 1 as discussed above.
Osawa teaches that the base material comprises a fibrous base material that can be a woven fabric, a knitted fabric, or a non-woven fabric (paragraph 0018).
Regarding claims 23 and 24, Osawa teaches all the limitations of claim 1 as discussed above.
Osawa teaches that the epidermis layer can be a plurality of layers (paragraph 0017).  One of ordinary skill in the art would recognize that a multi-layer epidermis layer would have layers that meet the limitations of being a collagen/polymer matrix layer, a base coat layer, and a top coat layer.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP H06-17378 to Osawa cited in Information Disclosure Statement filed 12 June 2020 (herein Osawa, see machine translation) as applied to claim 9 above.
Regarding claim 11, Osawa teaches all the limitations of claim 9 as discussed above.
Osawa teaches an embodiment wherein the surface epidermis layer is thinner than the subsequent layer (paragraph 0040).  One of ordinary skill in the art would reasonably interpret this as a teaching that the surface layer can be thinner than the subsequent layers.  Such a structure would have dry weights that meet the limitations of claim 11.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP H06-17378 to Osawa cited in Information Disclosure Statement filed 12 June 2020 (herein Osawa, see machine translation) as applied to claim 1 above and in view of U.S. Patent 4,525,169 to Higuchi et al. (herein Higuchi).
Regarding claim 3, Osawa teaches all the limitations of claim 1 as discussed above.
Osawa teaches that the base material can be made of a woven fabric, a knitted fabric, a non-woven fabric, etc. (paragraph 0018).
Osawa is silent as to the skin layer being transparent.
Higuchi teaches an artificial grain leather comprising a fibrous substrate and a coating layer wherein the leather has different color spot groups formed of ultrafine fibers having two types of colors (abstract).  Higuchi teaches that other fibers or materials can be included in the fibrous substrate as long as the functional effect of the colored fibers is not substantially influenced (Col 2, lines 50-55) and that the fibrous substrate can be a knitted, non-woven, or woven fabric (Col 3, lines 6-9).  Higuchi teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base material of Osawa to include the ultrafine colored fibers of Higuchi and have a transparent skin layer as taught by Higuchi because it would result in a high-grade appearance and an impression of richness (Col 1, lines 41-55).
Claims 6, 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP H06-17378 to Osawa cited in Information Disclosure Statement filed 12 June 2020 (herein Osawa, see machine translation) as applied to claims 5 and 9 above and in view of U.S. Pre-grant Publication 2014/0215850 to Redl et al. (herein Redl).
Regarding claims 6, 8, 10, 12, Osawa teaches all the limitations of claims 5 and 9 as discussed above.
Osawa teaches that moisture permeability of the epidermis layer is an important aspects (paragraph 0008).
Osawa is silent as to the relative densities and the layers containing a foam stabilizer.
Redl teaches an artificial leather comprising a polyurethane layer on a substrate layer (abstract) wherein the polyurethane layer can be made up of multiple layers (paragraph 0025).  Redl teaches that a blowing agent can be used (paragraph 0057) and that the blowing agent gives a layer a lower density than a layer without a blowing agent as shown by their respective densities (paragraphs 0055 and 0059).   Redl also teaches that when the blowing agent is present, a foam stabilizer is used as evidenced by formulations only B and C containing water as a blowing agent and also a foam stabilizer (paragraph 0115).  Redl teaches that a first polyurethane layer can have no blowing agent while subsequent layers do (paragraph 0076).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epidermis layers of Osawa to include a blowing agent and foam stabilizer as taught by Redl because it would increase the breathability of the resulting layer (paragraph 0057).
One of ordinary skill in the art would recognize that in order to follow the teachings of Osawa wherein the surface of the epidermis layer certain properties including a dry touch feeling and a deep hue (paragraph 0008) and incorporate the teachings of Redl regarding increasing breathability via a blowing agent, one would use a surface layer having no blowing agent and subsequent layers having a blowing agent as taught by Redl.  Such a structure would meet the limitations of the first, second, and third densities as recited in instant claims 6 and 10.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP H06-17378 to Osawa cited in Information Disclosure Statement filed 12 June 2020 (herein Osawa, see machine translation) as applied to claim 14 above and in view of U.S. Pre-grant Publication 2008/0242822 to West (herein West).
Regarding claims 15 and 16, Osawa teaches all the limitations of claim 14 as discussed above.
Osawa is silent as to the polyurethane resin being a bio-polyurethane or a water-soluble polyurethane.
West teaches a protein-based polyurethane (abstract) wherein the protein source is animal or vegetable (paragraph 0019).  Table 1 shows water as a main component of the polyurethane which would make it water-soluble.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Osawa to be the polyurethane of West because it is environmentally friendly and does not have difficulties such as keeping the polyol in suspension (paragraph 0009).
Claims 17, 19-20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP H06-17378 to Osawa cited in Information Disclosure Statement filed 12 June 2020 (herein Osawa, see machine translation) as applied to claim 1 above and in view of U.S. Pre-grant Publication 2017/0233943 to Purcell (herein Purcell).  
Regarding claim 17, Osawa teaches all the limitations of claim 1 as discussed above.
Osawa is silent as to there being a fatliquor present.
Purcell teaches a composite material comprising collagen and a secondary material (abstract) wherein the composite material is used in place of natural leather (paragraph 0002).  Purcell teaches that the collagen can be lubricated which is analogous to fatliquoring a natural leather (paragraph 0130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collagen of Osawa to include a lubricating agent as taught by Purcell because it would achieve the desired hand of the synthetic leather (paragraph 0130).
Regarding claim 19, Osawa teaches all the limitations of claim 18 as discussed above.
Osawa is silent as to the coloring agent being a dye.
Purcell teaches a composite material comprising collagen and a secondary material (abstract) wherein the composite material is used in place of natural leather (paragraph 0002).  Purcell teaches that a leather dye can be used to color leather or biofabricated leather and can be incorporated into the precursors of biofabricated leather (paragraph 0147).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the leather dye of Purcell as the coloring agent of Osawa because it is known in the art and is suitable for the intended purpose.  See MPEP 2144.07.
 Regarding claim 20, Osawa teaches all the limitations of claim 1 as discussed above.
Osawa is silent as to the collagen being tanned.
Purcell teaches a composite material comprising collagen and a secondary material (abstract) wherein the composite material is used in place of natural leather (paragraph 0002).  Purcell teaches that during a tanning process, collagen reacts with tanning agents (paragraph 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collagen of Osawa to be tanned as taught by Purcell because it would stabilize the collagen and prevent putrefaction (paragraph 0010).
Regarding claim 26, Osawa teaches all the limitations of claim 1 as discussed above.
Osawa is silent as to the make-up of the collagen.
Purcell teaches a composite material comprising collagen and a secondary material (abstract) wherein the composite material is used in place of natural leather (paragraph 0002).  Purcell teaches that the collagen can have an amino acid sequence as given by SEQ ID 3 (paragraph 0053) which is 96.7% identical to SEQ ID 1 (see attached SCORE/ABSS search report).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collagen of Osawa to be the collagen taught by Purcell because they are soluble and easily purified as well as facilitate fibrillation of collagen molecules (paragraph 0053).
Response to Amendment
In view of Applicant’s amendments filed 21 December 2020, previous rejections of claims 25 and 26 under 35 U.S.C. 112(b) are hereby withdrawn.
In view of Applicant’s amendments filed 21 December 2020, previous rejections of claims 1, 3-5, 9, 13-14, and 20 under 35 U.S.C. 102(a)(1) in view of Haj-Ali are hereby withdrawn.
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that Osawa does not teach that the collagen is dissolved within the polymer matrix.  Applicant argues that while the collagen may be dissolved in water, this is not the same as being 
Applicant also argues that because Osawa teaches that the collagen can form fibers, it cannot be dissolved in the polymer matrix (Remarks, pages 8-9).  Paragraph 0098 on pages 16 and 17 of the instant specification disclose that the collagen of the instant invention can be fibrillated, and paragraph 0102 on page 18 of the instant specification discloses that the collagen fibrils can form networks.  Therefore, Applicant’s arguments art not persuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783